DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 6/8/2020, wherein:
Claims 2, 3, 18, and 20-23, have been amended;
Claims 1, 8, and 9 have been cancelled; 
Claims 4-7, 10-17, 19 remain as previously presented; and 
Claims 2-7, and 10-23 are currently pending and have been examined.

Reasons for Allowance
Claims 2-7, and 10-23 are allowable.

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC 101:
The steps in independent claim 21 of: “an information processing system connected via at least one network to a user terminal of a user, comprising: a memory storing predetermined objective information related to products and/or services and predetermined interview questions; and a processor configured to perform operations, including: graphically presenting on a display of the user terminal, the predetermined objective information related to the products and/or services selectable by the user as a goal list of goals of an investment to be met on behalf of the user, receiving, from the 


The following is an examiner’s statement of reasons for allowable subject matter of independent clams 21-23 over prior art.
The closest prior art of record is WO 2015/077689 to Kundu (hereinafter Kundu), US 8,024,213 to Fano et al. (hereinafter Fano), US 2003/0088489 to Peters et al. (hereinafter referred to as Peters), and US 2004/0054610 to Amstutz et al. (hereinafter referred to as Amstutz).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 21-23.  For independent claim 21, the prior art of Kundu, Fano, Peters, and Amstutz specifically do not disclose: “performing a simulation by virtually performing the investment without actually investing money based on the single plan; and graphically presenting, on the display of the user terminal, the risk tolerance and a result of the simulation, wherein the result includes a graph with lines showing a successful simulation, an average simulation and an unsuccessful simulation, each of the lines includes a first increase from a start of the investment virtually performed, a first decrease due to a virtual achievement of one of the plurality of goals, a second increase after the virtual achievement of the one of the plurality of goals and a second decrease due to a virtual achievement of another one of the plurality of goals, and an appearance of the graph is changeable by changing and adjusting the risk tolerance by a sliding input from the user via an input device of the user terminal over the risk tolerance graphically presented on the display”.  Similar reasoning and rationale apply to the other independent claims 22, and 23.  Dependent claims 2-7, and 10-20 are allowable over the prior art by virtue of their dependency on an allowed claim. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Popelka et al. (US 2020/401978) teaches intelligent recommendation of goals using a graphical user interface.
Powers et al. (US 6,684,190) teaches a system for calculating and visualizing elements of risk.
Berd et al. (US 2022/0028004) teaches a financial planning system with simulated demand curves.
Claridge (AU2017/101891) teaches retirement portfolio simulations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.S.S./Examiner, Art Unit 3695                                                                                                                                                                                                        February 7, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 7, 2022